 Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 1 of 17 PageID: 1




HALPER SADEH LLP
Zachary Halper, Esq.
36 Kingston Run
North Brunswick, NJ 08902
Tel: (212) 763-0060
Fax: (646) 776-2600
Email: zhalper@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  JACQUELINE GALEANO,                                Case No:

            Plaintiff,
                                                     COMPLAINT FOR VIOLATION OF
            v.                                       THE FEDERAL SECURITIES LAWS

   E*TRADE FINANCIAL CORPORATION,                    JURY TRIAL DEMANDED
   RODGER A. LAWSON, KEVIN T. KABAT,
   RICHARD J. CARBONE, ROBERT
   CHERSI, JAIME W. ELLERTSON, JAMES
   P. HEALY, JAMES LAM, SHELLEY B.
   LEIBOWITZ, MICHAEL A. PIZZI,
   REBECCA SAEGER, DONNA L.
   WEAVER, and JOSHUA WEINREICH,

             Defendants.


       Plaintiff Jacqueline Galeano (“Plaintiff”), by Plaintiff’s undersigned attorneys, for

Plaintiff’s complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against E*TRADE Financial Corporation (“E*TRADE” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their


                                               1
 Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 2 of 17 PageID: 2




violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17

C.F.R. § 240.14a-9, in connection with the proposed acquisition (the “Proposed Transaction”) of

E*TRADE by Morgan Stanley and Moon-Eagle Merger Sub, Inc. (“Merger Sub”), a wholly owned

subsidiary of Morgan Stanley.

                                 JURISDICTION AND VENUE

        2.       The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

        3.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

        4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the Company conducts business and has operations in

this District.

        5.       In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

        6.       Plaintiff is, and has been at all relevant times hereto, an owner of E*TRADE

common stock.

        7.       Defendant E*TRADE is a financial services company that provides brokerage, and

related products and services for traders, investors, registered investment advisors, and stock plan



                                                  2
    Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 3 of 17 PageID: 3




administrators and participants. The Company is incorporated in Delaware and maintains

operations in Jersey City, New Jersey.1 The Company’s common stock trades on the NASDAQ

under the ticker symbol, “ETFC.”

        8.     Defendant Rodger A. Lawson (“Lawson”) is Chairman of the Board of the

Company.

        9.     Defendant Kevin T. Kabat (“Kabat”) is a director of the Company.

        10.    Defendant Richard J. Carbone (“Carbone”) is a director of the Company.

        11.    Defendant Robert Chersi (“Chersi”) is a director of the Company.

        12.    Defendant Jaime W. Ellertson (“Ellertson”) is a director of the Company.

        13.    Defendant James P. Healy (“Healy”) is a director of the Company.

        14.    Defendant James Lam (“Lam”) is a director of the Company.

        15.    Defendant Shelley B. Leibowitz (“Leibowitz”) is a director of the Company.

        16.    Defendant Michael A. Pizzi (“Pizzi”) is Chief Executive Officer and a director of

the Company.

        17.    Defendant Rebecca Saeger (“Saeger”) is a director of the Company.

        18.    Defendant Donna L. Weaver (“Weaver”) is a director of the Company.

        19.    Defendant Joshua Weinreich (“Weinreich”) is a director of the Company.

        20.    Defendants Lawson, Kabat, Carbone, Chersi, Ellertson, Healy, Lam, Leibowitz,

Pizzi, Saeger, Weaver, and Weinreich are collectively referred to herein as the “Individual

Defendants.”




1
 According to the Company’s annual report filed on Form 10-K with the SEC for the fiscal year
ended December 31, 2019, the Company “exited its New York headquarters during the three
months ended December 31, 2019 and consolidated related operations at its Jersey City, New
Jersey location.”

                                               3
 Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 4 of 17 PageID: 4




        21.      Defendants E*TRADE and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                                OTHER RELEVANT ENTITIES

        22.      Morgan Stanley provides various financial products and services to corporations,

governments, financial institutions, and individuals in the Americas, Europe, the Middle East,

Africa, and Asia. Morgan Stanley is incorporated in Delaware with principal executive offices

located in New York, New York. Morgan Stanley’s common stock trades on the New York Stock

Exchange under the ticker symbol, “MS.”

                               SUBSTANTIVE ALLEGATIONS

    A. The Proposed Transaction

        23.      On February 20, 2020, E*TRADE and Morgan Stanley announced that they had

entered into a definitive agreement under which Morgan Stanley would acquire E*TRADE in an

all-stock transaction. Under the terms of the agreement, E*TRADE stockholders would receive

1.0432 Morgan Stanley shares for each E*TRADE share. The press release states, in pertinent

part:

              Morgan Stanley to Acquire E*TRADE, Creating a Leader in all Major
                                Wealth Management Channels

        • Combined platforms will have $3.1Tn client assets, 8.2MM retail client
        relationships and accounts, and 4.6MM stock plan participants

        • Combination increases Wealth Management scale, fills product and services
        gaps through complementary offerings, and enhances digital capabilities;
        positions Morgan Stanley as a top player across all three channels: Financial
        Advisory, Workplace, and Self-Directed

        • Significant cost and funding synergies will result in stronger financial
        performance and shareholder value creation

        • Combination accelerates Morgan Stanley’s transition to a more balance
        sheet light business mix and more durable sources of revenue


                                                4
Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 5 of 17 PageID: 5




    February 20, 2020 07:30 AM Eastern Standard Time

    NEW YORK & ARLINGTON, Va.--(BUSINESS WIRE)--Morgan Stanley
    (NYSE: MS) and E*TRADE Financial Corporation (NASDAQ: ETFC) have
    entered into a definitive agreement under which Morgan Stanley will acquire
    E*TRADE, a leading financial services company and pioneer in the online
    brokerage industry, in an all-stock transaction valued at approximately $13 billion.
    Under the terms of the agreement, E*TRADE stockholders will receive 1.0432
    Morgan Stanley shares for each E*TRADE share, which represents per share
    consideration of $58.74 based on the closing price of Morgan Stanley common
    stock on February 19, 2020.

    The combination will significantly increase the scale and breadth of Morgan
    Stanley’s Wealth Management franchise, and positions Morgan Stanley to be an
    industry leader in Wealth Management across all channels and wealth segments.
    E*TRADE has over 5.2 million client accounts with over $360 billion of retail
    client assets, adding to Morgan Stanley’s existing 3 million client relationships and
    $2.7 trillion of client assets. Morgan Stanley’s full-service, advisor-driven model
    coupled with E*TRADE’s direct-to-consumer and digital capabilities, will allow
    the combined business to have best-in-class product and service offerings to support
    the full spectrum of wealth.

    “E*TRADE represents an extraordinary growth opportunity for our Wealth
    Management business and a leap forward in our Wealth Management strategy. The
    combination adds an iconic brand in the direct-to-consumer channel to our leading
    advisor-driven model, while also creating a premier Workplace Wealth provider
    for corporations and their employees. E*TRADE’s products, innovation in
    technology, and established brand will help position Morgan Stanley as a top player
    across all three channels: Financial Advisory, Self-Directed, and Workplace,” said
    James Gorman, Chairman and CEO of Morgan Stanley. “In addition, this continues
    the decade-long transition of our Firm to a more balance sheet light business mix,
    emphasizing more durable sources of revenue.”

    “Finally, I am delighted that Mike Pizzi, CEO of E*TRADE, will be joining
    Morgan Stanley. Mike will continue to run the E*TRADE business within the
    Morgan Stanley franchise and lead the ongoing integration effort. Mike will report
    to me and will join the Morgan Stanley Operating and Management Committees.
    In addition, we will invite one of E*TRADE’s independent directors to join our
    Board. We look forward to welcoming the infusion of management and technology
    talent that E*TRADE will bring to Morgan Stanley.”

    “Since we created the digital brokerage category nearly 40 years ago, E*TRADE
    has consistently disrupted the status quo and delivered cutting-edge tools and
    services to investors, traders, and stock plan administrators,” said Mike Pizzi, Chief
    Executive Officer of E*TRADE. “By joining Morgan Stanley, we will be able to


                                             5
Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 6 of 17 PageID: 6




    take our combined offering to the next level and deliver an even more
    comprehensive suite of wealth management capabilities. Bringing E*TRADE’s
    brand and offerings under the Morgan Stanley umbrella creates a truly exciting
    wealth management value proposition and enables our collective team to serve a
    far wider spectrum of clients.”

    The transaction will create a leading player in Workplace Wealth, combining
    E*TRADE’s leading U.S. stock plan business with Shareworks by Morgan Stanley,
    a top provider of public stock plan administration and private cap table management
    solutions. This combination will enable Morgan Stanley to accelerate initiatives
    aimed at enhancing the workplace offering through online brokerage and digital
    banking capabilities, providing a significantly enhanced client experience.

    E*TRADE has been a pioneer in the digital brokerage and banking space for nearly
    40 years and is an iconic brand. E*TRADE’s hallmarked, consumer-facing
    technology platforms will complement Morgan Stanley’s leading advisor-facing
    technology. E*TRADE also provides a full suite of digital banking services,
    including direct integration with brokerage accounts, checking and high-yield
    savings accounts, significantly accelerating Morgan Stanley’s digital banking
    efforts. The transaction adds approximately $56 billion of low-cost deposits, which
    will provide significant funding benefits to Morgan Stanley.

    Importantly, the acquisition marks a continuation of Morgan Stanley’s decade-long
    effort to rebalance the Firm’s portfolio of businesses so that a greater percentage of
    Firm revenues and income are derived from balance sheet light and more durable
    sources of revenues. Upon integration, the combined Wealth and Investment
    Management businesses will contribute approximately 57% of the Firm’s pre-tax
    profits, excluding potential synergies, compared to only approximately 26% in
    2010.

    The transaction provides significant upside potential for shareholders of both
    Morgan Stanley and E*TRADE. Shareholders from both companies will benefit
    from potential cost savings estimated at approximately $400 million from
    maximizing efficiencies of technology infrastructure, optimizing shared corporate
    services and combining the bank entities, as well as potential funding synergies of
    approximately $150 million from optimizing E*TRADE’s approximate $56 billion
    of deposits. In addition, Morgan Stanley will have enhanced technology and service
    capabilities to capture a larger portion of the estimated approximate $7.3 trillion of
    combined current customer assets held away, which will drive significant revenue
    opportunities.

    Morgan Stanley will be better positioned to generate attractive financial returns
    through increased scale, improved efficiency, higher margins, stronger returns on
    tangible common equity, and long-term earnings accretion. Morgan Stanley
    expects the acquisition to be accretive once fully phased-in estimated cost and
    funding synergies are realized. Morgan Stanley will maintain its strong capital


                                             6
 Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 7 of 17 PageID: 7




       position, with the Firm’s common equity tier 1 ratio estimated to increase by over
       30bps at closing. The transaction is expected to increase the Firm’s return on
       tangible common equity by more than 100bps with fully phased-in cost and funding
       synergies and improve Wealth Management’s pre-tax profit margin to over 30%.

       The acquisition is subject to customary closing conditions, including regulatory
       approvals and approval by E*TRADE shareholders, and is expected to close in the
       fourth quarter of 2020.

       24.     On April 17, 2020, Defendants caused to be filed with the SEC a Form S-4

Registration Statement (the “Registration Statement”) under the Securities Act of 1933 in

connection with the Proposed Transaction.

   B. The Registration Statement Contains Materially False and Misleading Statements
      and Omissions

       25.     The Registration Statement, which recommends that E*TRADE shareholders vote

in favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(i) E*TRADE’s and Morgan Stanley’s financial projections; and (ii) the financial analyses

performed by the Company’s financial advisors, J.P. Morgan Securities LLC (“J.P. Morgan”) and

Ardea Partners LP (“Ardea”), in connection with their fairness opinions.

       26.     The omission of the material information (referenced below) renders the following

sections of the Registration Statement false and misleading, among others: (i) Background of the

Merger; (ii) E*TRADE’s Reasons for the Merger; Recommendation of the E*TRADE Board of

Directors; (iii) Opinions of E*TRADE’s Financial Advisors; and (iv) Certain E*TRADE

Unaudited Prospective Financial Information.

       27.     Unless and until the material misstatements and omissions (referenced below) are

remedied before the anticipated shareholder vote, E*TRADE shareholders will be forced to make

a voting decision on the Proposed Transaction without full disclosure of all material information.




                                                7
 Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 8 of 17 PageID: 8




In the event the Proposed Transaction is consummated, Plaintiff may seek to recover damages

resulting from Defendants’ misconduct.

             1. Material Omissions Concerning E*TRADE’s and Morgan Stanley’s
                Financial Projections

       28.      The Registration Statement omits material information concerning E*TRADE’s

and Morgan Stanley’s financial projections.

       29.      The Registration Statement provides that the following financial projections

concerning E*TRADE were created: (1) E*TRADE’s financial forecasts prepared by management

in November 2019 derived from a five year model which reflected actual results through

September 30, 2019 (the “Initial E*TRADE Forecasts”); (2) E*TRADE’s financial forecasts

updated by management in February 2020 to reflect revised expectations based on actual results

through December 31, 2019 and market developments, including updates to the interest rate

forecasts (the “Updated E*TRADE Forecasts); and (3) extrapolations of the Updated E*TRADE

Forecasts for calendar years 2025 through 2030 (the “E*TRADE Extrapolations, and together with

the Updated E*TRADE Forecasts, the “E*TRADE Projections”).

       30.      The Registration Statement provides that the following financial projections

concerning Morgan Stanley were created: (1) Morgan Stanley’s financial projections for calendar

years 2020 through 2030 which were prepared by E*TRADE management (the “Forecasts for

Morgan Stanley”); (2) with further adjustments made by E*TRADE management (the “Adjusted

Forecasts for Morgan Stanley”); and (3) extrapolations of the Adjusted Forecasts for Morgan

Stanley for calendar years 2022 through 2030 prepared at the direction of and approved by

E*TRADE management (the “Adjusted Extrapolations for Morgan Stanley,” and together with the

Adjusted Forecasts for Morgan Stanley, the “Adjusted Projections for Morgan Stanley”).

       31.      The Registration Statement presents tables setting forth purported summaries of the


                                                8
 Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 9 of 17 PageID: 9




(1) Initial E*TRADE Forecasts; (2) E*TRADE Projections; and (3) Adjusted Projections for

Morgan Stanley.

       32.     With respect to the Initial E*TRADE Projections and E*TRADE Projections, the

Registration Statement fails to disclose projected tangible book value.

       33.     With respect to the Adjusted Projections for Morgan Stanley, the Registration

Statement fails to disclose: (1) projected tangible book value; and (2) projected earnings per share.

       34.     The Registration Statement provides that “E*TRADE’s management updated its

strategic plan and financial forecasts” in November 2019 to reflect the “changing competitive

landscape” and to incorporate the four elements for E*TRADE’s future growth, including “(1)

leveraging E*TRADE’s iconic brand, hybrid support model and technology infrastructure, (2)

empowering customers through powerful digital offerings and professional guidance, (3)

capitalizing on symbiotic institutional channels and (4) maximizing stockholder returns and

earnings growth through a dynamic model[.]”

       35.     The Registration Statement, however, fails to disclose the resulting impact

(including the quantification thereof) of the Company’s November 2019 update to its strategic plan

and financial forecasts to the Initial E*TRADE Projections and E*TRADE Projections.

       36.     The disclosure of the aforementioned projected financial information is material

because it would provide E*TRADE shareholders with a basis to project the future financial

performance of E*TRADE and the combined company and would allow shareholders to better

understand the financial analyses performed by the Company’s financial advisors in support of

their fairness opinions. Shareholders cannot hope to replicate management’s inside view of the

future prospects of the Company. Without such information, which is uniquely possessed by the

Company and its financial advisors, the Company’s shareholders are unable to determine how



                                                 9
Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 10 of 17 PageID: 10




much weight, if any, to place on the Company’s financial advisors’ fairness opinions in

determining whether to vote for or against the Proposed Transaction.

       37.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to E*TRADE shareholders.

             2. Material Omissions Concerning J.P. Morgan’s and Ardea’s Financial
                Analyses

       38.      In connection with the Proposed Transaction, the Registration Statement omits

material information concerning the analyses performed by J.P. Morgan and Ardea.

       39.      The valuation methods, underlying assumptions, and key inputs used by

J.P. Morgan and Ardea in rendering their purported fairness opinions must be fairly disclosed to

E*TRADE shareholders. The description of J.P. Morgan’s and Ardea’s fairness opinions and

analyses, however, fail to include key inputs and assumptions underlying those analyses. Without

the information described below, E*TRADE shareholders are unable to fully understand J.P.

Morgan’s and Ardea’s fairness opinions and analyses, and are thus unable to determine how much

weight, if any, to place on them in determining whether to vote for or against the Proposed

Transaction. This omitted information, if disclosed, would significantly alter the total mix of

information available to E*TRADE shareholders.

             a. J.P. Morgan’s Financial Analyses

       40.      The Registration Statement fails to disclose the individual multiples utilized by J.P.

Morgan in its “Public Trading Multiples Analysis – E*TRADE Standalone[.]”

       41.      The Registration Statement fails to disclose the following concerning J.P. Morgan’s

“Dividend Discount Analysis – E*TRADE Standalone”: (1) the cash amounts estimated to be

distributed to E*TRADE stockholders in the form of dividends and share repurchases during each




                                                 10
Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 11 of 17 PageID: 11




year 2020 to 2029, as reflected in the “E*TRADE Forecasts”2; (2) the implied amount of the

additional cash distributions E*TRADE would make to its stockholders during each year 2020

through 2029 to achieve a Tier 1 Leverage Ratio of 6.75%; (3) the terminal values for E*TRADE;

and (4) the individual inputs and assumptions underlying the (i) perpetuity growth rate range of

2.75% to 3.25%, and (ii) discount rates from 11.0% to 12.0%.

       42.     The Registration Statement fails to disclose the following concerning J.P. Morgan’s

“Dividend Discount Analysis – Morgan Stanley Standalone”: (1) the cash amounts estimated to be

distributed to Morgan Stanley stockholders in the form of dividends and share repurchases during

each year 2020 to 2029; (2) the implied amount of the additional cash distributions Morgan Stanley

would make to its stockholders during each year 2020 through 2029 to achieve a supplementary

leverage ratio of 6%; (3) the terminal values for Morgan Stanley; and (4) the individual inputs and

assumptions underlying the (i) perpetuity growth rate range of 2.75% to 3.25%, and (ii) discount

rates from 10.25% to 11.25%.

       43.     The Registration Statement fails to disclose the following concerning J.P. Morgan’s

“Value Creation Analysis”: (1) the range of implied equity values of holders of E*TRADE

common stock in the pro forma combined company; (2) the estimated present value of the expected

cost “Synergies,”3 net of restructuring charges, including one-time transaction fees; and (3) the


2
 J.P. Morgan defines “E*TRADE Forecasts” as “certain internal financial analyses and forecasts
prepared by or at the direction of the management of E*TRADE relating to E*TRADE’s
business” but fails to elaborate which specific E*TRADE projections are included in this
definition. This must be clarified.
3
  The “Synergies,” as defined by J.P. Morgan, apparently consist of the “estimated amount and
timing of the cost savings and related expenses and synergies expected to result from the proposed
Merger.” See Registration Statement at 65. But the J.P. Morgan-defined “Synergies,” which were
“prepared by or at the direction of the management of E*TRADE,” are not clearly presented to
shareholders, including the nature, amounts, and timing of the expected cost savings and
synergies.

                                               11
Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 12 of 17 PageID: 12




estimated present value of expected funding “Synergies.”

       44.      With respect to J.P. Morgan’s analysis of broker stock price targets for E*TRADE

and Morgan Stanley, the Registration Statement fails to disclose: (1) the individual price targets

observed by J.P. Morgan in its analysis; and (2) the sources of those price targets.

             b. Ardea’s Financial Analyses

       45.      The Registration Statement fails to disclose the following concerning Ardea’s

“Dividend Discount Analyses for E*TRADE”: (1) the annual cash amounts estimated to be

distributed to E*TRADE stockholders in the form of dividends and share repurchases over the

period beginning December 31, 2019 through December 31, 2029, as reflected in the “Forecasts”;4

(2) the annual amount of additional capital distributions (or minus the additional capital

requirements) required to achieve a Tier 1 Leverage Ratio target of 6.75% at the end of each year

over the period beginning December 31, 2019 through December 31, 2029; (3) the range of implied

terminal values for E*TRADE as of December 31, 2029; (4) the individual inputs and assumptions

underlying the (i) perpetuity growth rates ranging from 3.0% to 3.5%, and (ii) range of discount

rates from 11.0% to 13.0%; and (5) the total number of fully diluted shares of E*TRADE common

stock outstanding as of December 31, 2019.

       46.      The Registration Statement fails to disclose the following concerning Ardea’s

“Premia Paid Analysis”: (1) the transactions observed by Ardea in its analysis; and (2) the

individual premiums paid in each of the transactions.

       47.      With respect to Ardea’s “Present Value of Future Stock Price and Dividends




4
 Ardea defines “Forecasts” as “certain internal financial analyses and forecasts for E*TRADE
and certain financial analyses and forecasts for Morgan Stanley, in each case as prepared by the
management of E*TRADE and approved for Ardea’s use by E*TRADE,” but fails to elaborate
which specific E*TRADE projections are included in this definition. This must be clarified.

                                                12
Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 13 of 17 PageID: 13




Analysis for E*TRADE on a Standalone Basis[,]” the Registration Statement fails to disclose the

individual inputs and assumptions underlying the (i) range of implied multiples of price to EPS of

11.0x to 13.0x, and (ii) discount rates of 11.0% and 13.0%.

        48.     The Registration Statement fails to disclose the following concerning Ardea’s

“Illustrative Pro Forma Analysis”: (1) the adjusted EPS of Morgan Stanley for 2021, 2022 and

2023 as a result of the Proposed Transaction; (2) the adjusted EPS of Morgan Stanley for 2021,

2022 and 2023 on a pro forma basis giving effect to the Proposed Transaction; (3) the TBV per

share of Morgan Stanley at year-end 2020; (4) the TBV per share of Morgan Stanley at year-end

2020 on a pro forma basis giving effect to the Proposed Transaction; (5) the “Synergies”5 utilized

by Ardea in its analysis; and (6) the integration costs that may be incurred by Morgan Stanley in

connection with the Proposed Transaction.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        49.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        50.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Registration Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.



5
 The “Synergies,” as defined by Ardea, apparently consist of “certain cost savings and operating
synergies projected by the management of E*TRADE to result from the Merger[.]” See
Registration Statement at 73. But the Ardea-defined “Synergies,” which were “approved for
Ardea’s use by E*TRADE,” are not clearly presented to shareholders, including the nature,
amounts, and timing of the expected cost savings and synergies.

                                                 13
Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 14 of 17 PageID: 14




       51.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Registration Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Registration Statement.

       52.     The false and misleading statements and omissions in the Registration Statement

are material in that a reasonable shareholder would consider them important in deciding how to

vote on the Proposed Transaction.

       53.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       54.     Because of the false and misleading statements and omissions in the Registration

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       55.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       56.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement filed with the SEC, they had the power to and did influence and control,



                                                14
Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 15 of 17 PageID: 15




directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Registration Statement.

       57.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Registration Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       58.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with and/or had

unlimited access to copies of the Registration Statement and had the ability to prevent the issuance

of the statements or to cause the statements to be corrected. The Registration Statement at issue

contains the unanimous recommendation of the Individual Defendants to approve the Proposed

Transaction. Thus, the Individual Defendants were directly involved in the making of the

Registration Statement.

       59.     In addition, as the Registration Statement sets forth at length, and as described

herein, certain Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Registration Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.



                                                 15
Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 16 of 17 PageID: 16




       60.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       61.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



                                               16
Case 2:20-cv-05123-KM-ESK Document 1 Filed 04/26/20 Page 17 of 17 PageID: 17




Dated: April 26, 2020                 Respectfully submitted,

                                         HALPER SADEH LLP

                                         /s/ Zachary Halper
                                         Zachary Halper, Esq.
                                         36 Kingston Run
                                         North Brunswick, NJ 08902
                                         Telephone: (212) 763-0060
                                         Facsimile: (646) 776-2600
                                         Email: zhalper@halpersadeh.com

                                         Daniel Sadeh, Esq. (pro hac vice application
                                         forthcoming)
                                         375 Park Avenue, Suite 2607
                                         New York, NY 10152
                                         Telephone: (212) 763-0060
                                         Facsimile: (646) 776-2600
                                         Email: sadeh@halpersadeh.com

                                         Counsel for Plaintiff




                                    17
